NO. 07-11-0048-CV
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL B
                                       
                               FEBRUARY 2, 2011
                          ___________________________
                                       
                                       
                      In re CHARLES ANTHONY ALLEN, SR., 
                                       
                                   		Relator
                          ___________________________
                                       
        Memorandum Opinion on Original Proceeding for Writ of Mandamus
                          __________________________
                                       

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Pending before the court is the petition for writ of mandamus filed by Charles Anthony Allen, Sr.  He asks this court to order the district clerk of Hartley County and the Honorable Ron Enns, district judge, 69th Judicial District, to "further process Relator's Complaint" by forwarding to the "Attorney General['s] Office [and] counsel for the defendants in the Relator's Complaint" both a copy of his "complaint" and "all other papers."  We deny the petition for several reasons.
	First, we have no authority to direct a district clerk to undertake action unrelated to an appeal pending before us.  In re Washington, 7 S.W.3d 181, 182 (Tex. App. - Houston [1[st] Dist.] 1999, orig. proceeding).  And, Allen has failed to establish that ordering the clerk to forward documents related to a suit pending in a district court implicates any appeal pending before us.  
	Second, Allen cites us to no authority obligating a district court to perform the purported duties of a district clerk, such as mailing pleadings to the litigants in a pending action.  Nor do we know of any such authority.  See In re Sweed, 153 S.W.3d 577, 578 (Tex. App. - Amarillo 2004, orig. proceeding) (stating that the one petitioning for a writ of mandamus must establish his entitlement to relief).
	Accordingly, the petition for writ of mandamus is denied.

						Per Curiam